Exhibit 10.31.1

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”) is entered into effective as of
this             day of                        , 2012, by and between Cortland
Bancorp, an Ohio corporation, and Timothy Carney (the “Executive”), Executive
Vice President and Chief Operating Officer of Cortland Bancorp and The Cortland
Savings and Banking Company (the “Bank”), an Ohio-chartered bank and wholly
owned subsidiary of Cortland Bancorp.

WHEREAS, recognizing the contributions to the profitability, growth, and
financial strength of Cortland Bancorp and the Bank that the Executive has made
and is expected to continue to make, intending to assure itself of the current
and future continuity of management and establish minimum severance benefits for
certain officers and other key employees and ensure that officers and other key
employees are not practically disabled from discharging their duties if a
proposed or actual transaction involving a change in control arises, and finally
desiring to provide additional inducement for the Executive to remain in the
employ of Cortland Bancorp and the Bank, Cortland Bancorp entered into a
Severance Agreement dated as of December 3, 2008 with the Executive,

WHEREAS, Cortland Bancorp and the Executive intend that this Agreement supersede
and replace in its entirety the December 3, 2008 Severance Agreement and that
from and after the date hereof the December 3, 2008 Severance Agreement shall be
of no further force or effect, and

WHEREAS, as of the effective date of this Agreement none of the conditions or
events included in the definition of the term “golden parachute payment” that is
set forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of
Cortland Bancorp, is contemplated insofar as Cortland Bancorp or any of its
subsidiaries is concerned.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1. Cash Benefit after a Change in Control. (a) Cash benefit. If a Change in
Control occurs, Cortland Bancorp shall make a lump-sum payment to the Executive
in an amount in cash equal to 2.5 times the Executive’s compensation. For this
purpose, the Executive’s compensation means (x) the sum of the Executive’s base
salary when the Change in Control occurs, including salary deferred at the
Executive’s election, plus (y) any bonus awarded for the most recent whole
calendar year before the year in which the Change in Control occurs, regardless
of whether the bonus is paid in the year earned and regardless of whether the
bonus is vested or subject to elective deferral. The term bonus means cash or
non-cash compensation of the type that is required to be reported as bonus by
Securities and Exchange Commission rules governing tabular disclosure of
executive compensation, specifically Regulation S-K Item 402 (17 CFR 229.402,
currently Item 402(c)(2)(iv)). The amount payable to the Executive hereunder
shall not be reduced to account for the time value of money or discounted to
present value. Subject to section 17 of this Agreement, the payment required
under this section 1(a) shall be made within five business days after the Change
in Control occurs. The Executive shall be entitled to a payment under this
section 1(a) on no more than one occasion during the term of this Agreement.



--------------------------------------------------------------------------------

(b) Change in Control defined. For purposes of this Agreement, the term Change
in Control means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including –

(1) Change in ownership: a change in ownership of Cortland Bancorp occurs on the
date any one person or group accumulates ownership of Cortland Bancorp stock
constituting more than 50% of the total fair market value or total voting power
of Cortland Bancorp stock,

(2) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Cortland
Bancorp stock possessing 30% or more of the total voting power of Cortland
Bancorp stock, or (y) a majority of Cortland Bancorp’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of Cortland Bancorp’s board of
directors, or

(3) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Cortland Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Cortland Bancorp assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of
Cortland Bancorp’s assets immediately before the acquisition or acquisitions.
For this purpose, gross fair market value means the value of Cortland Bancorp’s
assets or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

2. Additional Benefits after Employment Termination. (a) Continued insurance
benefits. Subject to section 2(b), if the Executive’s employment terminates
involuntarily but without Cause or voluntarily but with Good Reason within 24
months after a Change in Control, Cortland Bancorp shall cause to be continued
medical, dental, accident, disability, and life insurance coverage substantially
identical to the coverage maintained for the Executive before employment
termination, in accordance with the same schedule prevailing before employment
termination, and on substantially the same terms and conditions prevailing
before employment termination (including cost of coverage to Cortland Bancorp
and the Bank). The insurance coverage shall continue until the first to occur of
(x) the Executive’s return to employment with Cortland Bancorp, the Bank, or
another employer, (y) the Executive’s death, or (z) the end of the term
remaining under this Agreement when the Executive’s employment terminates.

(b) Alternative lump-sum cash payment. If (x) under the terms of the applicable
policy or policies for the insurance benefits specified in section 2(a) it is
not possible to continue the Executive’s coverage on the terms specified in
section 2(a), or (y) if when employment termination occurs the Executive is a
specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, if any of the continued insurance coverage benefits specified in
section 2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 2(a) Cortland Bancorp shall pay or
cause to be paid to the Executive in a single lump sum an amount in cash equal
to the present value of Cortland Bancorp’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65. The lump-sum payment shall be made within
five business days after employment termination or, if the Executive is a
specified employee within the meaning of section 409A and an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, on the
first day of the seventh month after the month in which the Executive’s
employment terminates.

 

2



--------------------------------------------------------------------------------

(c) Miscellaneous benefits. Subject to section 2(d), if the Executive’s
employment terminates involuntarily but without Cause or voluntarily but with
Good Reason within 24 months after a Change in Control –

(1) Cortland Bancorp shall for three years after termination pay or cause to be
paid the Executive’s initiation and membership assessments and dues in a civic
or social club of the Executive’s choice. The Executive shall be solely
responsible for personal expenses for use of the club,

(2) Cortland Bancorp shall for three years after termination and at no cost to
the Executive provide or cause to be provided to the Executive financial
planning services, including, but not limited to, tax preparation and financial
planning having to do with receipt of benefits under this Agreement,

(3) Cortland Bancorp shall for one year after termination and at no cost to the
Executive provide or cause to be provided to the Executive reasonable
outplacement services, including, but not limited, to employment counseling,
resume services, and executive placement services.

(d) Alternative lump-sum cash payment. If when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the miscellaneous benefits specified in
section 2(c) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular benefit, instead of the
miscellaneous benefits under section 2(c) Cortland Bancorp shall pay or cause to
be paid to the Executive in a single lump sum an amount in cash equal to the
present value of Cortland Bancorp’s projected cost to maintain that particular
benefit had the Executive’s employment not terminated. The lump-sum payment
shall be made within five business days after employment termination or, if the
Executive is a specified employee within the meaning of section 409A and an
exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, on the first day of the seventh month after the month in which
the Executive’s employment terminates.

(e) Involuntary termination with Cause defined. For purposes of this Agreement,
involuntary termination of the Executive’s employment shall be considered
involuntary termination with Cause if the Executive shall have committed any of
the following acts –

(1) an act of fraud, embezzlement, or theft while employed by Cortland Bancorp
or the Bank, or conviction of the Executive of or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or

(2) gross negligence, insubordination, disloyalty, or dishonesty in the
performance of the Executive’s duties as an officer of Cortland Bancorp or the
Bank; willful or reckless failure by the Executive to adhere to Cortland
Bancorp’s or the Bank’s written policies; intentional wrongful damage by the
Executive to the business or property of Cortland Bancorp or the Bank,
including, without limitation, its reputation, which in Cortland Bancorp’s sole
judgment causes material harm to Cortland Bancorp or the Bank; breach by the
Executive of fiduciary duties to Cortland Bancorp and its stockholders, whether
in the Executive’s capacity as an officer or as a director of Cortland Bancorp
or the Bank,

 

3



--------------------------------------------------------------------------------

(3) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

(4) intentional wrongful disclosure of secret processes or confidential
information of Cortland Bancorp or the Bank, which in Cortland Bancorp’s sole
judgment causes material harm to Cortland Bancorp or the Bank, or

(5) any actions that cause the Executive to be terminated for cause under any
employment agreement existing on the date hereof or hereafter entered into
between the Executive and Cortland Bancorp or the Bank, or

(6) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of Cortland Bancorp or the Bank, under a blanket bond or other
fidelity or insurance policy covering directors, officers, or employees.

For purposes of this Agreement, no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in Cortland Bancorp’s
best interests. Any act or failure to act based upon authority granted by
resolutions duly adopted by the board of directors or based upon the advice of
counsel for Cortland Bancorp shall be conclusively presumed to be in good faith
and in Cortland Bancorp’s best interests.

(f) Voluntary termination with Good Reason defined. For purposes of this
Agreement, a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied –

(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

1) a material diminution of the Executive’s base salary,

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

4) a material diminution in the budget over which the Executive retains
authority,

5) a material change in the geographic location at which the Executive must
perform services, or

 

4



--------------------------------------------------------------------------------

6) any other action or inaction that constitutes a material breach by Cortland
Bancorp of this Agreement.

(y) the Executive must give notice to Cortland Bancorp of the existence of one
or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and Cortland Bancorp shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.

3. Gross-Up for Taxes. (a) Additional payment to account for excise taxes. If
the Executive receives change-in-control benefits under this Agreement and
acceleration of benefits under any other benefit, compensation, or incentive
plan or arrangement with Cortland Bancorp or the Bank (collectively, the “Total
Benefits”), and if any part of the Total Benefits is subject to the Excise Tax
under Internal Revenue Code sections 280G and 4999 (the “Excise Tax”), Cortland
Bancorp shall pay to the Executive the following additional amounts, consisting
of (x) a payment equal to the Excise Tax payable by the Executive under section
4999 on the Total Benefits (the “Excise Tax Payment”) and (y) a payment equal to
80% of the difference between (w) a full gross-up amount (including the Excise
Tax Payment) that would provide to the Executive the Excise Tax Payment net of
all income, payroll, and excise taxes and (v) the Excise Tax Payment. Together,
the additional amounts described in clauses (x) and (y) are referred to in this
Agreement as the “Gross-Up Payment Amount.” Payment of the Gross-Up Payment
Amount shall be in addition to the benefits set forth in section 1 and section
2.

Calculating the excise tax. For purposes of determining whether any of the Total
Benefits are subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax –

 

  1) Determination of “parachute payments” subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s termination of employment (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with Cortland Bancorp, the Bank, any person whose actions
result in a Change in Control, or any person affiliated with Cortland Bancorp,
the Bank, or such person) shall be treated as “parachute payments” within the
meaning of Internal Revenue Code section 280G(b)(2) and all “excess parachute
payments” within the meaning of section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of the certified public accounting firm
that is retained by Cortland Bancorp as of the date immediately before the
Change in Control (the “Accounting Firm”) such other payments or benefits do not
constitute (in whole or in part) parachute payments, or such excess parachute
payments represent (in whole or in part) reasonable compensation for services
actually rendered within the meaning of Internal Revenue Code section 280G(b)(4)
in excess of the “base amount” (as defined in Internal Revenue Code section
280G(b)(3)), or are otherwise not subject to the Excise Tax,

 

  2) Calculation of benefits subject to the Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

5



--------------------------------------------------------------------------------

  3) Value of noncash benefits and deferred payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm according to the principles of Internal Revenue Code sections
280G(d)(3) and (4).

Assumed marginal income tax rate. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of termination of employment, net of the
reduction in federal income taxes that can be obtained from deduction of state
and local taxes (calculated by assuming that any reduction under Internal
Revenue Code section 68 in the amount of itemized deductions allowable to the
Executive applies first to reduce the amount of state and local income taxes
that would otherwise be deductible by the Executive, and applicable federal FICA
and Medicare withholding taxes).

Return of reduced Excise Tax payment or payment of additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the Executive’s employment terminated, the Executive shall repay
to Cortland Bancorp – when the amount of the reduction in Excise Tax is finally
determined – the portion of the Gross-Up Payment Amount attributable to the
reduction (plus that portion of the Gross-Up Payment Amount attributable to the
Excise Tax, federal, state, and local income taxes and FICA and Medicare
withholding taxes imposed on the Gross-Up Payment Amount being repaid by the
Executive to the extent that the repayment results in a reduction in Excise Tax,
FICA and Medicare withholding taxes and/or a federal, state, or local income tax
deduction).

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Executive’s employment terminated (due, for example,
to a payment whose existence or amount cannot be determined at the time of the
Gross-Up Payment Amount), Cortland Bancorp shall make an additional payment to
the Executive for that excess (plus any interest, penalties or additions payable
by the Executive for the excess) when the amount of the excess is finally
determined.

(b) Responsibilities of the Accounting Firm and Cortland Bancorp. Determinations
shall be made by the Accounting Firm. Subject to the provisions of section 3(a),
all determinations required to be made under this section 3(b) – including
whether and when a Gross-Up Payment Amount is required, the amount of the
Gross-Up Payment Amount, and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
Cortland Bancorp and the Executive within 15 business days after receipt of
notice from Cortland Bancorp or the Executive that there has been a Gross-Up
Payment Amount, or such earlier time as is requested by Cortland Bancorp.

Fees and expenses of the Accounting Firm and agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by Cortland
Bancorp. Cortland Bancorp shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.

 

6



--------------------------------------------------------------------------------

Accounting Firm’s opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

Accounting Firm’s Determination is binding; underpayment and overpayment. The
Determination by the Accounting Firm shall be binding on Cortland Bancorp and
the Executive. Because of the uncertainty when the Determination is made about
whether any of the Total Benefits will be subject to the Excise Tax, it is
possible that a Gross-Up Payment Amount that should have been made will not have
been made by Cortland Bancorp (“Underpayment”), or that a Gross-Up Payment
Amount will be made that should not have been made by Cortland Bancorp
(“Overpayment”). If after a Determination by the Accounting Firm the Executive
is required to make a payment of additional Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment. The Underpayment (together with
interest at the rate provided in Internal Revenue Code section 1274(d)(2)(B))
shall be paid promptly by Cortland Bancorp to or for the benefit of the
Executive. If the Gross-Up Payment Amount exceeds the amount necessary to
reimburse the Executive for the Excise Tax according to section 2(a), the
Accounting Firm shall determine the amount of the Overpayment. The Overpayment
(together with interest at the rate provided in Internal Revenue Code section
1274(d)(2)(B)) shall be paid promptly by the Executive to or for the benefit of
Cortland Bancorp. Provided that the Executive’s expenses are reimbursed by
Cortland Bancorp, the Executive shall cooperate with any reasonable requests by
Cortland Bancorp in any contests or disputes with the Internal Revenue Service
relating to the Excise Tax.

Accounting Firm conflict of interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (in which case the
term “Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Executive).

4. Termination for Which No Benefits Are Payable. The Executive shall not be
entitled to benefits under this Agreement if the Executive’s employment
terminates with Cause, if the Executive dies while actively employed by Cortland
Bancorp or the Bank, or if the Executive becomes totally disabled while actively
employed by Cortland Bancorp or the Bank. For purposes of this Agreement, the
term totally disabled means that because of injury or sickness the Executive is
unable to perform the Executive’s duties. The benefits, if any, payable to the
Executive or the Executive’s beneficiary or estate relating to the Executive’s
death or disability shall be determined solely by such benefit plans or
arrangements as Cortland Bancorp or the Bank may have with the Executive
relating to death or disability, not by this Agreement. This section 4 shall not
apply to or operate to prevent payment of special compensation to which the
Executive is entitled under section 19 after employment termination.

5. Term of Agreement. The initial term of this Agreement shall be for a period
of three years, commencing on the effective date of this Agreement first written
above. On the first anniversary of the effective date of this Agreement and on
each anniversary thereafter this Agreement shall be extended automatically for
one additional year, unless Cortland Bancorp’s board of directors gives notice
to the Executive in writing at least 90 days before the anniversary that the
term of this Agreement will not be extended. If the board of directors
determines not to extend the term, it shall promptly notify the Executive.
References herein to the term of this Agreement mean the initial term and
extensions of the initial term. Unless terminated earlier, this Agreement shall
terminate when the Executive attains age 65. If the board of directors decides
not to extend the term of this Agreement, this Agreement shall nevertheless
remain in force until its term expires.

 

7



--------------------------------------------------------------------------------

6. This Agreement Is Not an Employment Contract. The parties hereto acknowledge
and agree that this Agreement is not a management or employment agreement and
that nothing in this Agreement shall give the Executive any rights or impose any
obligations to continued employment by Cortland Bancorp or the Bank or successor
of Cortland Bancorp.

7. Payment of Legal Fees. Cortland Bancorp is aware that after a Change in
Control management could cause or attempt to cause Cortland Bancorp to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause Cortland Bancorp to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances, the purpose of this Agreement would be frustrated. Cortland
Bancorp desires that the Executive not be required to incur the expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. Cortland Bancorp desires that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) Cortland Bancorp has failed to comply with any of its
obligations under this Agreement or (y) Cortland Bancorp or any other person has
taken any action to declare this Agreement void or unenforceable, or instituted
any litigation or other legal action designed to deny, diminish, or to recover
from the Executive the benefits intended to be provided to the Executive
hereunder, Cortland Bancorp irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice, at Cortland Bancorp’s expense
as provided in this section 7, to represent the Executive in the initiation or
defense of any litigation or other legal action, whether by or against Cortland
Bancorp or any director, officer, stockholder, or other person affiliated with
Cortland Bancorp, in any jurisdiction. Despite any existing or previous
attorney-client relationship between Cortland Bancorp and any counsel chosen by
the Executive under this section 7, Cortland Bancorp irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
Cortland Bancorp and the Executive agree that a confidential relationship shall
exist between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by Cortland Bancorp on a regular, periodic
basis upon presentation by the Executive of a statement or statements prepared
by counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $500,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. Cortland Bancorp’s
obligation to pay the Executive’s legal fees under this section 7 operates
separately from and in addition to any legal fee reimbursement obligation
Cortland Bancorp may have with the Executive under any separate salary
continuation or other agreement. Despite anything in this Agreement to the
contrary, however, Cortland Bancorp shall not be required to pay or reimburse
the Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal
Deposit Insurance Corporation [12 CFR 359.3].

8. Withholding of Taxes. Cortland Bancorp may withhold from any benefits payable
under this Agreement all federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.

 

8



--------------------------------------------------------------------------------

9. Successors and Assigns. (a) This Agreement is binding on Cortland Bancorp’s
successors. This Agreement shall be binding upon and enforceable by Cortland
Bancorp and any successor to Cortland Bancorp, including any persons acquiring
directly or indirectly all or substantially all of the business or assets of
Cortland Bancorp by purchase, merger, consolidation, reorganization, or
otherwise. But this Agreement and Cortland Bancorp’s obligations under this
Agreement are not otherwise assignable, transferable, or delegable by Cortland
Bancorp. By agreement in form and substance satisfactory to the Executive,
Cortland Bancorp shall require any successor to all or substantially all of the
business or assets of Cortland Bancorp expressly to assume and agree to perform
this Agreement in the same manner and to the same extent Cortland Bancorp would
be required to perform had no succession occurred.

(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes, and
legatees.

(c) This Agreement is personal. This Agreement is personal in nature. The
Executive’s right to receive payments hereunder is not assignable or
transferable, whether by pledge, creation of a security interest, or otherwise,
except for a transfer by Executive’s will or by the laws of descent and
distribution. If the Executive attempts an assignment or transfer that is
contrary to this section 9, Cortland Bancorp shall have no liability to pay any
amount to the assignee or transferee.

10. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Cortland Bancorp at the time of the delivery of the notice,
and properly addressed to Cortland Bancorp if addressed to the Board of
Directors, Cortland Bancorp, 194 West Main Street, Cortland, Ohio 44410,
Attention: Corporate Secretary.

11. Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.

12. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by Cortland Bancorp. No waiver by
either party hereto at any time of any breach by the other party hereto or
waiver of compliance with any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of other provisions or
conditions at the same or at any other time.

13. Severability. The provisions of this Agreement are severable. The invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it valid and enforceable.

 

9



--------------------------------------------------------------------------------

14. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of the State of Ohio.

15. Entire Agreement. This Agreement constitutes the entire agreement between
Cortland Bancorp and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter have been made by either party that are not set
forth expressly in this Agreement. This Agreement supersedes and replaces in its
entirety the December 3, 2008 Severance Agreement, and from and after the date
of this Agreement the December 3, 2008 Severance Agreement shall be of no
further force or effect.

16. No Mitigation Required. Cortland Bancorp hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers because of termination. Additionally, Cortland Bancorp
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. Cortland
Bancorp further acknowledges that the payment of benefits by Cortland Bancorp
under this Agreement is reasonable and shall be liquidated damages. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall any
profits, income, earnings, or other benefits from any source whatsoever create
any mitigation, offset, reduction, or any other obligation on the part of the
Executive hereunder or otherwise.

17. Internal Revenue Code Section 409A. Cortland Bancorp and the Executive
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986. If when the
Executive’s employment terminates the Executive is a specified employee, as
defined in section 409A of the Internal Revenue Code of 1986, and if any
payments or benefits under this Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any provision of
this Agreement to the contrary the Executive shall not be entitled to the
payments or benefits until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments or benefits are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, Cortland Bancorp shall reform the
provision. However, Cortland Bancorp shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and Cortland Bancorp shall not be
required to incur any additional compensation expense as a result of the
reformed provision. References in this Agreement to section 409A of the Internal
Revenue Code of 1986 include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
section 409A.

 

10



--------------------------------------------------------------------------------

18. No Violation of Golden Parachute Rules. Cortland Bancorp, the Bank, and the
Executive acknowledge and agree that any payment to the Executive under this
Agreement and any agreement to make a payment to the Executive are or may be
subject to the golden parachute limitations of 12 U.S.C. 1828(k) and FDIC rules
at 12 C.F.R. Part 359. Cortland Bancorp, the Bank, and the Executive acknowledge
and agree that if any payment or agreement to make a payment under this
Agreement would be considered a golden parachute payment under 12 C.F.R.
359.1(f), neither Cortland Bancorp nor the Bank shall have a contractual or
other obligation to make the payment to the Executive, and the agreement to make
the payment shall be void, unless (x) the payment receives the prior approval of
the appropriate Federal banking agency, if required at that time by 12 U.S.C.
section 1828(k), 12 C.F.R. Part 359, or other federal or state laws, rules or
regulations, and (y) the obligation and the payment comply in all other respects
with 12 U.S.C. section 1828(k), 12 C.F.R. Part 359, and other federal and state
laws, rules or regulations, to the extent applicable at the time.

19. Restrictions on the Executive’s Post-Employment Activities. The restrictions
in this section 19 have been negotiated, presented to, and accepted by the
Executive contemporaneous with the offer and acceptance by the Executive of this
Agreement. Cortland Bancorp’s decision to enter into this Agreement is
conditioned upon the Executive’s agreement to be bound by the restrictions
contained in this section 19.

(a) Promise of no solicitation. The Executive promises and agrees that during
the Restricted Period (as defined below) and in the Restricted Territory (as
defined below) the Executive shall1:

1. not directly or indirectly solicit or attempt to solicit any Customer (as
defined below) to accept or purchase Financial Products or Services (as defined
below) of the same nature, kind, or variety as provided to the Customer by the
Bank during the two years immediately before the Executive’s employment
termination with the Bank,

2. not directly or indirectly influence or attempt to influence any Customer,
joint venturer, or other business partner of the Bank to alter that person or
entity’s business relationship with the Bank in any respect, and

3. not accept the Financial Products or Services business of any Customer or
provide Financial Products or Services to any Customer on behalf of anyone other
than the Bank.

(b) Promise of no competition. The Executive promises and agrees that during the
Restricted Period in the Restricted Territory the Executive shall not engage,
undertake, or participate in the business of providing, selling, marketing, or
distributing Financial Products or Services of a similar nature, kind, or
variety (x) as offered by the Bank to Customers during the two years immediately
before the Executive’s employment termination with the Bank, or (y) as offered
by the Bank to any of its Customers during the Restricted Period.2 Subject to
the above provisions and conditions of this subparagraph (b), the Executive
promises that during the Restricted Period the Executive shall not become
employed by or serve as a director, partner, consultant, agent, or owner of 5%
or more of the outstanding stock of or contractor to any entity providing these
prohibited Financial Products or Services that is located in or conducts
business in the Restricted Territory.

 

1 

For example, the promise of no solicitation applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for, or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

2 

For example, the promise of no competition applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for, or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

 

11



--------------------------------------------------------------------------------

(c) Promise of no raiding/hiring. The Executive promises and agrees that during
the Restricted Period the Executive shall not solicit or attempt to solicit and
shall not encourage or induce in any way any employee, joint venturer, or
business partner of Cortland Bancorp or the Bank to terminate an employment or
contractual relationship with Cortland Bancorp or the Bank. The Executive agrees
that the Executive shall not hire any person employed by Cortland Bancorp or the
Bank during the two-year period before the Executive’s employment termination
with the Bank or any person employed by Cortland Bancorp or the Bank during the
Restricted Period.

(d) Promise of no disparagement. The Executive promises and agrees that during
the Restricted Period the Executive shall not cause statements to be made
(whether written or oral) that reflect negatively on the business reputation of
Cortland Bancorp or the Bank. Cortland Bancorp and the Bank likewise promise and
agree that during the Restricted Period Cortland Bancorp and the Bank shall not
cause statements to be made (whether written or oral) that reflect negatively on
the reputation of the Executive.

(e) Acknowledgment. The Executive and Cortland Bancorp acknowledge and agree
that the provisions of this section 19 have been negotiated and carefully
determined to be reasonable and necessary for the protection of legitimate
business interests of Cortland Bancorp and the Bank. Both parties agree that a
violation of section19 is likely to cause immediate and irreparable harm that
will give rise to the need for court ordered injunctive relief. In the event of
a breach or threatened breach by the Executive of any provision of this
Agreement, Cortland Bancorp, including its successors and assigns, shall be
entitled to obtain an injunction without bond restraining the Executive from
violating the terms of this Agreement and to institute an action against the
Executive to recover damages from the Executive for the breach. These remedies
for default or breach are in addition to any other remedy or form of redress
provided under Ohio law. The parties acknowledge that the provisions of this
section 19 survive termination of the employment relationship and are
enforceable by Cortland Bancorp and Cortland Bancorp’s successors and assigns.
The parties agree that if any of the provisions of this section 19 are deemed
unenforceable by a court of competent jurisdiction, the unenforceable provisions
may be stricken as independent clauses by the court in order to enforce the
remaining territory restrictions and that the intent of the parties is to afford
the broadest restriction on post-employment activities as set forth in this
Agreement. Without limiting the generality of the foregoing, without limiting
the remedies available to Cortland Bancorp for violation of this Agreement, and
without constituting an election of remedies, if the Executive violates any of
the terms of section 19 the Executive shall forfeit on the Executive’s own
behalf and that of beneficiary(ies) any rights to and interest in any severance
or other benefits under this Agreement or other contract the Executive has with
Cortland Bancorp or the Bank.

(f) Definitions: 1. “Restricted Period,” as used herein, means the one-year
period immediately after the Executive’s termination and/or separation of
employment with Cortland Bancorp or the Bank, regardless of the reason for
termination and/or separation and regardless of whether the term of this
Agreement has expired before the Executive’s employment termination or expires
under section 5 during the one-year period immediately after the Executive’s
termination and/or separation of employment with the Bank. The Restricted Period
shall be extended in an amount equal to any time period during which a violation
of section 19 of this Agreement is proven.

2. “Restricted Territory,” as used herein, means all of Trumbull, Portage, and
Mahoning Counties in Ohio.

 

12



--------------------------------------------------------------------------------

3. “Customer,” as used herein, means any individual, joint venturer, entity of
any sort, or other business partner of Cortland Bancorp or the Bank with, for,
or to whom Cortland Bancorp or the Bank has provided Financial Products or
Services during the last two years of the Executive’s employment with Cortland
Bancorp or the Bank, or any individual, joint venturer, entity of any sort, or
business partner whom Cortland Bancorp or the Bank has identified as a
prospective customer of Financial Products or Services within the last two years
of the Executive’s employment with Cortland Bancorp or the Bank.

4. “Financial Products or Services,” as used herein, means any product or
service that a financial institution or a financial holding company could offer
by engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by Cortland Bancorp or the Bank or an affiliate on the date
of the Executive’s employment termination, including, but not limited, to
banking activities and activities that are closely related and a proper incident
to banking, or other products or services of the type of which the Executive was
involved during the Executive’s employment with Cortland Bancorp or the Bank.

(g) Special compensation. The Executive and Cortland Bancorp acknowledge and
agree that the post-employment restrictions in this section 19 apply in the
Restricted Period without regard to whether a Change in Control has previously
occurred. Because the Executive may be subject to the post-employment
restrictions of this section 19 without also being entitled to Change-in-Control
benefits under this Agreement, Cortland Bancorp hereby agrees that the Executive
shall be entitled to one times compensation, as the term compensation is defined
in section 1(a), under this section 19(g), payable in a single lump sum, without
reduction to account for the time value of money or discounting to present
value, except that the Executive shall not be entitled to any compensation under
this section 19(g) if (x) the Executive is entitled to receive or has received
Change-in-Control compensation under this Agreement or (y) the Executive’s
employment termination is on account of retirement or occurs after the Executive
attains age 65. The provisions of section 4, prohibiting payment of severance in
specified cases, shall not apply to or operate to prevent payment of special
compensation to which the Executive is entitled under this section 19 after
employment termination.

The special compensation payable under this section 19(g) shall be paid to the
Executive within five days after the Executive’s employment termination, but if
when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if the special compensation payable under this section 19(g) would be considered
nonqualified deferred compensation under section 409A, and finally if an
exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, rather than being payable within five days after employment
termination the special compensation payable under this section 19(g) shall be
paid to the Executive in a single lump sum without interest on the first day of
the seventh month after the month in which the Executive’s employment
terminates.

(h) Enforcement by successors. This provisions of this section shall be binding
upon and enforceable by Cortland Bancorp and any successor to Cortland Bancorp,
including any person acquiring directly or indirectly all or substantially all
of the business, assets, or stock of Cortland Bancorp by purchase, merger,
consolidation, reorganization, or otherwise. The Executive’s consent is not
necessary for any assignment or transfer of the rights and obligations of this
section that occurs or is deemed to occur as the result of any person acquiring
directly or indirectly all or substantially all of the business, assets, or
stock of Cortland Bancorp by purchase, merger, consolidation, reorganization, or
otherwise.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Severance Agreement as of the
date first written above.

 

EXECUTIVE   CORTLAND BANCORP     By:     Timothy Carney     James M. Gasior  
Its:   President and Chief Executive Officer

 

14